Exhibit 8 List of Subsidiaries of the Registrant We own the following significant subsidiaries: 1.Limco-Piedmont Inc., a 100%-owned Delaware subsidiary. 2.Limco Airepair Inc., a wholly-owned Delaware subsidiary of Limco-Piedmont Inc. 3. Piedmont Aviation Component Services LLC, a North Carolina limited liability company, wholly-owned subsidiary of Limco-Piedmont Inc. 4.TAT-GAL Inc., a wholly-owned California subsidiary. 5. Bental Industries Ltd., a 70%-owned Israeli subsidiary (see Item 8 – Significant Changes, with respect to the sale of TAT's holdings in Bental Industries Ltd.)
